IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 74 WM 2021
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
DAMANI ROBINSON,                               :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.